              Case 2:18-cv-00262-TSZ Document 125 Filed 09/29/20 Page 1 of 3




 1                                                                 HONORABLE THOMAS S. ZILLY

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6

 7     DEVITTA BRISCOE, as executor of the Estate
       of Che Andre Taylor; JOYCE DORSEY,
 8     individually; CHE ANDRE TAYLOR JR.,
       individually; SARAH SETTLES on behalf of              NO. 2:18-cv-00262-TSZ
 9     her minor child, CHE’LYNN MARIE
       TAYLOR; and DEMEKA GREEN for the                      DEFENDANTS MICHAEL SPAULDING
10     Estate of Brenda Taylor,                              AND SCOTT MILLER’S NOTICE OF
                                                             APPEAL
11                                    Plaintiffs,

12     v.

13     CITY OF SEATTLE; MICHAEL
       SPAULDING and “JANE DOE”
14     SPAULDING, and their marital community
       composed thereof; SCOTT MILLER and
15     “JANE DOE” MILLER, and their marital
       community composed thereof,
16
                                      Defendants.
17

18          NOTICE IS HEREBY GIVEN that the individual defendants MICHAEL SPAULDING and

19   SCOTT MILLER hereby appeal to the United States Court of Appeals for the Ninth Circuit from the

20   District Court’s denials of their claim of qualified immunity with respect to plaintiff’s Fourth and

21   Fourteenth Amendment claims under 42 U.S.C. § 1983 in the District Court’s Order on Defendants’

       DEFENDANTS’ MICHAEL SPAULDING
       AND SCOTT MILLER’S NOTICE OF                              CHRISTIE LAW GROUP, PLLC
       APPEAL - 1 (2:18-cv-00262-TSZ)                           2100 WESTLAKE AVENUE N., SUITE 206
                                                                       SEATTLE, WA 98109
                                                                          206-957-9669
              Case 2:18-cv-00262-TSZ Document 125 Filed 09/29/20 Page 2 of 3




 1   Motion for Summary Judgment and Denying Plaintiff’s Motion for Partial Summary Judgment (Dkt.

 2   #117) entered on September 1, 2020, and in the District Court’s Minute Order (Dkt. #120), which

 3   denied qualified immunity in ruling on Defendants’ motion for reconsideration on the Fourth

 4   Amendment false arrest claims. The District Court’s denials of qualified immunity on Plaintiffs’

 5   Fourth and Fourteenth Amendment claims turn on issues of law and are appealable “final decisions”

 6   within the meaning of 28 U.S.C. § 1291. Mitchell v. Forsyth, 105 S. Ct. 2806, 2817 (1985). A copy

 7   of the Court’s Orders are attached.

 8          DATED this 29th day of September, 2020.

 9                                               CHRISTIE LAW GROUP, PLLC

10
                                                 By        /s/ Thomas P. Miller
11                                                    THOMAS P. MILLER, WSBA #34473
                                                      2100 Westlake Avenue N., Suite 206
12                                                    Seattle, WA 98109
                                                      Phone: 206-957-9669
13                                                    Email: tom@christielawgroup.com
                                                      Attorney for Defendants
14
                                                 PETER S. HOLMES
15                                               Seattle City Attorney

16
                                                 By        /s/ Ghazal Sharifi
17                                                    GHAZAL SHARIFI, WSBA #47750
                                                      SUSAN PARK, WSBA #53857
18                                                    Assistant City Attorneys
                                                      701 Fifth Avenue, Suite 2050
19                                                    Seattle, WA 98104-7095
                                                      Email: Ghazal.Sharifi@seattle.gov
20                                                    Email: Susan.Park@seattle.gov
                                                      Attorneys for Defendants
21

       DEFENDANTS’ MICHAEL SPAULDING
       AND SCOTT MILLER’S NOTICE OF                             CHRISTIE LAW GROUP, PLLC
       APPEAL - 2 (2:18-cv-00262-TSZ)                          2100 WESTLAKE AVENUE N., SUITE 206
                                                                      SEATTLE, WA 98109
                                                                         206-957-9669
              Case 2:18-cv-00262-TSZ Document 125 Filed 09/29/20 Page 3 of 3




 1                                        CERTIFICATE OF SERVICE

 2           I hereby certify that on the 29th day of September, 2020, I electronically filed the foregoing
     with the Clerk of the Court using the CM/ECF system which will send notification of such filing
 3   to the following:

 4                                     Jesse Valdez, WSBA #35378
                                       VALDEZ LEHMAN, PLLC
 5                                      14205 SE 36th St., Suite 100
                                           Bellevue, WA 98006
 6                                         Phone: 425-458-4415
                                      Email: jesse@valdezlehman.com
 7                                         Attorney for Plaintiffs

 8                              Shakespear N. Feyissa, WSBA #33747
                             LAW OFFICES OF SHAKESPEAR N. FEYISSA
 9                                 1001 Fourth Avenue, Suite 3200
                                       Seattle, WA 98154-1003
10                                       Phone: 206-292-1246
                                Email: shakespear@shakespearlaw.com
11                                       Attorney for Plaintiffs

12                                     James Bible, WSBA #33985
                                      JAMES BIBLE LAW GROUP
13                                     14205 SE 36th St., Suite 100
                                        Bellevue, WA 98006-1553
14                                         Phone: 425-748-4585
                                     Email: james@biblelawgroup.com
15                                         Attorney for Plaintiffs

16                                                  CHRISTIE LAW GROUP, PLLC

17
                                                    By        /s/ Thomas P. Miller
18                                                       THOMAS P. MILLER
                                                         2100 Westlake Avenue N., Suite 206
19                                                       Seattle, WA 98109
                                                         Phone: 206-957-9669
20                                                       Email: tom@christielawgroup.com
                                                         Attorney for Defendants
21

       DEFENDANTS’ MICHAEL SPAULDING
       AND SCOTT MILLER’S NOTICE OF                                CHRISTIE LAW GROUP, PLLC
       APPEAL - 3 (2:18-cv-00262-TSZ)                             2100 WESTLAKE AVENUE N., SUITE 206
                                                                         SEATTLE, WA 98109
                                                                            206-957-9669
